DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  It is believed that the method should be a method of using a turbid matter apparatus.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, are rejected under 35 U.S.C. 103 as being unpatentable over Kangayashi WO2016042832 A1 (included in ids) further in view of Zhang CN 105621580 A.
 	With respect to claims 1-3, the Kangayashi WO2016042832 A1 reference discloses (English Abstract) an emulsion separation device. The separation device is capable of separating turbid matter/emulsion. The turbid/emulsion feeder consist of pipe 10 that consists of a discharge section feeding unit, feeding unit at a plurality of piping unit 20 and the control unit 1, the discharge portion is composed of the discharge unit 30. Pipe unit 20 includes an emulsion supply port 21, and an emulsion outlet 22, the ultrasonic transducer 23, a drive unit 24, is configured to include a channel portion 25. The control unit 1 has been expressed as to control the plurality of drive unit 24 to take a simple apparatus construction in the form of a preferred embodiment, have a drive unit 24 control unit 1 which are 
 	The reference differs in that it does not disclose the use of the valve system on the discharge.
 	However the Zhang CN 105621580 A reference discloses English translation example 1, water treatment system that have valves and pumps system to add increased flow control over the system.  One of ordinary skill in the water treatment art would be able to apply valves and pumps as need to control flow.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kangayashi reference and use valves and the sediment discharge and the supernatant liquid lines, since the Zhang reference demonstrates how the use of such arrangement would yield the added benefit of increased flow control and separation. 
 Examiners note: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kangayashi in view of Zhang as applied above further in view of Zhang Cn 206359345 U.
	With respect to claim 4, the Zhang Cn 206359345 U reference discloses in claims 1 and 2 the limitation not taught by the Kangayashi reference. Specifically the Zhang reference discloses a water separator for water detection, wherein it comprises a cylindrical upper separation case (a4), a cylindrical lower separating shell (a2) and the separating body (a3) the upper separating plate (a33) upper end is 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kangayashi in view of Zhang references and use valves and the sediment discharge and the supernatant liquid lines, since the Zhang’345 reference demonstrates how the use of such arrangement would yield the added benefit of increased flow control and separation. 

	With respect to claim 5, the Zhang reference further discloses in the end of the background section that it is known to have transmitted light intensity measuring unit which measures the intensity 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kangayashi in view of Zhang references and use valves and the sediment discharge and the supernatant liquid lines, since the Zhang’345 reference demonstrates how the use of such arrangement would yield the added benefit of increased flow control and separation. 


	With respect to claim 6, the Zhang reference does not disclose wherein the transmitted light intensity measuring unit is provided at least one position of a portion directly above the sediment discharge port, a portion directly below the supernatant liquid discharge port, and a portion directly below the floating material discharge port.
  However it is understood that locating the device anywhere in the fluid system monitors the section the device is installed in.  Therefore one of ordinary skill in the art would recognize what locations need to be observed. 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Zhang reference and provided at least one position of a portion directly above the sediment discharge port, a portion directly below the supernatant liquid discharge port, and a portion directly below the floating material discharge port, since it would yield the expected result of monitoring the fluid in the location it is installed. 
Allowable Subject Matter
Claims 7- 16 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not suggest nor fairly disclose the method including discharging sediment by controlling 
The prior art does not disclose a system comprising the control unit being configured to control the sediment valve to discharge sediment and controls the supernatant liquid valve to discharge a supernatant liquid after a predetermined time elapses since the irradiation with ultrasound by the ultrasonic irradiator is stopped.
 	The prior art does not disclose the control unit being configured to control the supernatant liquid valve to discharge a supernatant liquid after a predetermined time elapses since emission of the ultrasound by the ultrasonic irradiator is stopped, and the conveying device being configured to accommodate the supernatant liquid discharged from the supernatant liquid discharge port in a supernatant liquid container and to sequentially transport one or more supernatant liquid containers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774